 Case 17-70882       Doc 104     Filed 07/26/19 Entered 07/26/19 13:43:59            Desc Main
                                  Document     Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION


IN RE:
                                                                 Chapter 7
       YELLOW POPLAR LUMBER                                   Case No. 17-70882
       COMPANY, INC.
           Debtor

                              NOTICE OF APPEAL TO THE
                            UNITED STATES DISTRICT COURT


       Robert T. Copeland and Copeland Law Firm, P.C. appeal to the United States District Court

for the Western District of Virginia from the Order entered on July 15, 2019 [Docket Entry No. 101]

by the Honorable Paul M. Black, Judge, United States Bankruptcy Court for the Western District of

Virginia.

       The Parties to the Order appealed from and the names and addresses of their respective

attorneys are as follows:

Robert T. Copeland, Esq., Appellant
COPELAND LAW FIRM, P.C, Appellant

Robert T. Copeland, Esq.,
COPELAND LAW FIRM, P.C.
212 Valley Street, NW
P.O. Box 1296
Abingdon, VA 24212
(276) 628-9525
Counsel for Appellants



John M. Lamie, Esq., Trustee, Appellee
BROWNING, LAMIE & GIFFORD, P.C.
P.O. Box 519
Abingdon, VA 24212
                                                1




Case 1:19-cv-00029-JPJ-PMS Document 1-2 Filed 07/29/19 Page 1 of 2 Pageid#: 3
 Case 17-70882       Doc 104      Filed 07/26/19 Entered 07/26/19 13:43:59            Desc Main
                                   Document     Page 2 of 2




(276) 628-6165
Counsel for Appellees

                                              Robert T. Copeland, Esq.,
                                              COPELAND LAW FIRM, P.C
                                              By Counsel

/s/ Robert T. Copeland
Robert T. Copeland, VSB #14575
COPELAND LAW FIRM, P.C.
P.O. Box 1296
Abingdon, VA 24212-1304
(276) 628-9525
Counsel for Appellant



                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing Notice of Appeal was this date uploaded
and filed with the United States Bankruptcy Court via the Court’s ECF system, and true copies of
the same were mailed via first class mail, postage prepaid, to John M. Lamie, Esq. and to the United
States Trustee.

       Date: July 26, 2019

                                                     /s/Robert T. Copeland
                                                     Robert T. Copeland




                                                 2




Case 1:19-cv-00029-JPJ-PMS Document 1-2 Filed 07/29/19 Page 2 of 2 Pageid#: 4
